Title: From George Washington to the U.S. Senate and House of Representatives, 2 March 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States March 2d 1795.
          Gentlemen of the Senate and of the House of Representatives.
        
        I transmit to you copies of a letter from the Governor of the State of Delaware, and of an Act inclosed, “declaring the assent of that State to an amendment therein mentioned to the Constitution of the United States.”
        
          Go: Washington
        
      